             Case 2:19-cv-01488-MJP Document 34 Filed 07/14/20 Page 1 of 3



                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON

 7   SCOTT KINGSTON,

 8                             Plaintiff,                NO. 2:19-CV-01488-MJP

 9          v.                                           ORDER ON LCR 37 JOINT
                                                         SUBMISSION REGARDING
10   INTERNATIONAL BUSINESS MACHINES                     PLAINTIFF’S INTERROGATORY
     CORPORATION, a New York corporation,                NO. 4, PLAINTIFF’S REQUEST FOR
11
                                                         PRODUCTION NOS. 12 & 21, AND
12                             Defendant.                DEFENDANT’S PRIVILEGE LOG

13

14
            THIS MATTER came before the Court on the parties’ Joint LCR 37(a) Submission
15
     Regarding Plaintiff’s Interrogatory No. 4, Request for Production Nos. 12 & 21, and
16
     Defendant’s Privilege Log. Dkt. No. 31. Having considered the joint submission, the
17
     supporting declaration(s) and exhibits, and the records herein, the Court hereby orders IBM to
18
     complete its production as follows:
19

20          Interrogatory No. 4. The Court hereby orders IBM to produce all non-privileged
            information related to the company’s decision to terminate Andre Temidis and Mike
21          Lee. In light of his claim that these two employees were terminated for the same
            reasons he alleges that he was terminated (and IBM’s denial of that allegation), Plaintiff
22          is entitled to explore Defendant’s documentation regarding the termination of Temidis
            and Lee for evidence of pretext, as well as to explore whether IBM had a practice of
23
            retaliating against whistleblowers.
24
            Request for Production No. 12. The Court orders IBM to produce all non-privileged
25          documents related to the company’s claim that it was not obligated to pay “K” any
            commission on the HCL sale. Plaintiff is entitled to explore whether there was a pattern
26          of discrimination at IBM as relevant to his allegation that he was fired for pretextual
            reasons.
27
     ORDER ON LCR 37 JOINT SUBMISSION REGARDING
     PLAINTIFF’S INTERROGATORY NO. 4, PLAINTIFF’S
     REQUEST FOR PRODUCTION NOS. 12 & 21, AND
     DEFENDANT’S PRIVILEGE LOG - 1
     CASE NO. 2:19-CV-01488 MJP
             Case 2:19-cv-01488-MJP Document 34 Filed 07/14/20 Page 2 of 3



            Request for Production No. 21. The Court orders IBM to produce all non-privileged
 1
            documents that evidence, refer, or related to efforts made by “J” and Nick Donato to
 2          secure the SAS Sale and the HCL Sales. The emails from Mr. Donato are relevant to
            Plaintiff’s claim that IBM discriminated against “J,” and Plaintiff is entitled to them in
 3          light of Defendant’s argument that it did not discriminate against “J.”
 4

 5
            Privilege Log. The Court orders IBM to produce for in camera review all documents
 6          for which protections are claimed in Defendant’s privilege log as “work product” or
            “attorney-client privilege,” along with any foundation necessary to claim the
 7          privilege. The documents must be delivered to chambers by no later than July 24,
            2020.
 8

 9          The Court will reserve its ruling on the privilege log until it has had a chance to
            complete the in camera review.
10

11
     Dated this _14th_ day of _July_, 2020.
12

13



                                            A
14

15

16                                          Marsha J. Pechman
                                            United States Senior District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER ON LCR 37 JOINT SUBMISSION REGARDING
     PLAINTIFF’S INTERROGATORY NO. 4, PLAINTIFF’S
     REQUEST FOR PRODUCTION NOS. 12 & 21, AND
     DEFENDANT’S PRIVILEGE LOG - 2
     CASE NO. 2:19-CV-01488 MJP
             Case 2:19-cv-01488-MJP Document 34 Filed 07/14/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I, Toby J. Marshall, hereby certify that on September 20, 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Barry Alan Johnsrud, WSBA #21952
 6                  Email: barry.johnsrud@jacksonlewis.com
                    JACKSON LEWIS P.C.
 7                  520 Pike Street, Suite 2300
                    Seattle, Washington 98101
 8                  Telephone: (206) 405-0404
                    Facsimile: (206) 405-4450
 9

10                  Justin R. Barnes, Admitted Pro Hac Vice
                    Email: justin.barnes@jacksonlewis.com
11                  Kelli N. Church, Admitted Pro Hac Vice
                    Email: kelli.church@jacksonlewis.com
12                  JACKSON LEWIS P.C.
                    171 17th Street, NW, Suite 1200
13
                    Atlanta, Georgia 30363
14                  Telephone: (404) 525-8200

15                  Attorneys for Defendant
16          DATED this 14th day of July, 2020.

17                                                TERRELL MARSHALL LAW GROUP PLLC
18
                                                  By: /s/ Toby J. Marshall, WSBA #32726
19                                                   Toby J. Marshall, WSBA #32726
                                                     Email: tmarshall@terrellmarshall.com
20                                                   936 North 34th Street, Suite 300
                                                     Seattle, Washington 98103
21                                                   Telephone: (206) 816-6603
22                                                   Facsimile: (206) 319-5450
                                                  Attorneys for Plaintiff
23

24

25

26

27
     ORDER ON LCR 37 JOINT SUBMISSION REGARDING
     PLAINTIFF’S INTERROGATORY NO. 4, PLAINTIFF’S
     REQUEST FOR PRODUCTION NOS. 12 & 21, AND
     DEFENDANT’S PRIVILEGE LOG - 3
     CASE NO. 2:19-CV-01488 MJP
